Title: From Thomas Jefferson to Lafayette, with Enclosure, 17 July 1786
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de




Dear Sir
Paris July 17. 1786.

I have now the honour of inclosing to you an estimate of the Exports and Imports of the United states. Calculations of this kind cannot pretend to accuracy, where inattention and fraud combine to suppress their objects. Approximation is all they can aim at. Neither care nor candour have been wanting on my part to bring them as near the truth as my skill and materials would enable me to do. I have availed myself of the best documents from the customhouses which have been given to the public; and have been able to rectify these in many instances by information collected by myself on the spot in many of the states. Still remember however that I call them but approximations and that they must present some errors as considerable as they were unavoidable.
Our commerce divides itself into European and West Indian. I have conformed my statement to this division.
On running over the catalogue of American imports, France will naturally mark out those articles with which she could supply us to advantage; and she may safely calculate that after a little time shall have enabled us to get rid of our present incumbrances and of some remains of attachment to the particular forms of manufacture to which we have been habituated, we shall take those articles which she can furnish on as good terms as other nations, to whatever extent she will enable us to pay for them. It is her interest therefore, as well as ours, to multiply the means of paiment. These must be found in the catalogue of our Exports, and among these will be seen neither gold nor silver. We have no mines of either of these metals. Produce therefore is all we can offer. Some articles of our produce will be found very convenient to this country for her own consumption. Others will be convenient as being more commerciable in her hands than those she will give in exchange for them. If there be any which she can neither consume, nor dispose of by exchange, she will not buy them of us, and of course we shall not bring them to her.—If American produce can be drawn into the ports of France, the articles of exchange for it will be taken in those ports, and the only means of drawing it hither is to let the merchant see that he can dispose of it on better terms here than any where else. If the market price of this country does not in itself offer this superiority, it may be worthy of consideration whether it should be obtained by such abatements of duties, and even by such other encouragements as  the importance of the article may justify. Should some loss attend this in the beginning, it can be discontinued when the trade shall be well established in this channel.
With respect to the West India commerce, I must apprise you that this estimate does not present it’s present face. No materials have enabled us to say how it stands since the war. We can only shew what it was before that period. New regulations have changed our situation there much for the worse. This is most sensibly felt in the Exports of fish and flour. The surplus of the former, which these regulations throw back on us, is forced to Europe, where, by increasing the quantity, it lessens the price; the surplus of the latter is sunk; and to what other objects this portion of industry is turned, or turning, I am not able to discover. The Imports too of Sugar and Coffee are thrown under great difficulties. These increase the price; and being articles of food for the poorer class (as you may be sensible on observing the quantities consumed) a small increase of price places them above the reach of this class, which being very numerous, must occasion a great diminution of consumption. It remains to see whether the American will endeavour to baffle these new restrictions in order to indulge his habits; or will adapt his habits to other objects which may furnish emploiment to the surplus of industry formerly occupied in raising that bread which no longer finds a vent in the West Indian market. If instead of either of these measures, he should resolve to come to Europe for coffee and sugar, he must lessen equivalently his consumption of some other European articles in order to pay for his coffee and sugar, the bread with which he formerly paid for them in the West Indies not being demanded in the European market. In fact the catalogue of Imports offers several articles more dispensible than coffee and sugar. Of all these subjects, the Committee and yourself are the most competent judges. To you therefore I trust them with every wish for their improvement, and with sentiments of that perfect esteem and respect with which I have the honour to be, Dear Sir, your most obedient and most humble servant,

Th: Jefferson



EnclosureEstimate of the Exports of the United States of America.



To EuropeLouis
To West IndiesLouis
TotalLouis


Fish
107,000
50,000
157,000


Fish-oil
181,688
9,562
191,250



Fish-bones
8,400

8,400


Salted meats

131,500
131,500


Live-stock

99,000
99,000


Butter, cheese

18,000
18,000


Flour, Bread, 660,000 barrels
330,000
330,000
660,000


Wheat, 2,210,000 bushels
331,000

331,000


Indian corn, Pulse
30,000
61,000
91,000


Rice, 130,000 barrels
189,350
70,650
260,000


Indigo
51,700

51,700


Tobacco, 87,000 hogsheads
1,305,000

1,305,000


Potash, 20,000 barrels
49,000

49,000


Peltry
184,900

184,900


Flax-seed
79,500

79,500


Hemp
21,000

21,000


Iron, Copper
84,000
6,000
90,000


Turpentine &c. 60,000 barrels
29,410
1,840
31,250


Timber, Lumber
82,000
164,000
246,000


Ships 300
216,500

216,500


Miscellanies
22,000

22,000



3,302,448
941,552
4,244,000




estimate of the imports of theunited states of america.

            
              From Europe and Africa.
              
                Woollen cloths of every description.
                }
              
              
                Linens of every description.
                
                
                
              
              
                Hosiery. Hats.
                
                
                
              
              
                Gloves. Shoes. Boots. Sadlery, and other things
                  of leather.
                
                
                
              
              
                Silks. Gold and Silver lace Jewellery.
                  Millinery. Toys.
                
                
                
              
              
                East India goods.
                
                
                
              
              
                Porcelaine. Glass. Earthen ware.
                
                
                
              
              
                Silver. Copper. Brass. Tin. Pewter. Lead. Steel.
                  Iron, in every form.
                
                
                
              
              
                Upholstery. Cabinet work. Painter’s
                  colours.
                
                
                
              
              
                Cheese. Pickles. Confitures. Chocolate.
                Louis
                livres
                sous
              
              
                Wine. 2000. tons @ 100 Louis. 200,000 Louis.
                  Brandy. Beer.
                3,039,000
                0
                0
              
              
                Medicinal drugs. Snuff. Bees-wax.
                
                
                
              
              
                Books. Stationary.
                
                
                
              
              
                Mill-stones. Grindstones. Marble.
                
                
                
              
              
                Sail cloth. Cordage. Ship chandlery.
                  Fishing-tackle.
                
                
                
              
              
                Ivory. Ebony. Baywood. Dyewood.
                
                
                
              
              
                Slaves.
                
                
                
              
              
                
                Louis
                livres
                
                
                
              
              
                Salt. 521,225. bushels@ 24. sous. 26,061
                26,061
                6
                
                
                
              
            


From the West Indies.

Salt. 500,484. bushels@ 24. sous.
25,024
4
16
}





Fruits
2,239
12






Cocoa 576,589 ℔.@ 12 sous.
25,798
12






Coffee 408,494. ℔@ 16 sous.
15,249
14
8





Sugar. 10,232,432. ℔.
168,007







Molasses. 3,645,464. gallons@ 24. sous.
186,281
19
4





Rum. 3,888.370 gallons@ 2₶ 14s
437,441
15

Louis
livres
sous


Ginger Pimenta.
1,395
1
4
927,438
8
8


Cotton. 356,591 ℔.@ 24 sous.
17,829
13
4





Skins
7,870
6






Indigo 4,352 ℔. @ 5₶ 8s
979
4
16





Ivory. Turtle shell.
247
4
16





Lignum vitae. Sarsaparilla.Fustic. Annettas.
5710







Logwood.
13,624
21






Mahogany.
20,280











3,966,438
8
8



